Case 1:21-cv-22108-JEM Document 7 Entered on FLSD Docket 06/29/2021 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                             CASE NO.: 1:21-cv-22108-JEM

 DOUG LONGHINI,

       Plaintiff,

 v.

 SUNSET REAL ESTATE, INC., and
 STRANGE BEAST LLC,

      Defendants.
 __________________________/

                     NOTICE OF APPEARANCE AND DESIGNATION
                    OF PRIMARY E-MAIL ADDRESSES FOR SERVICE

       Constantina Alexandrou Mirabile of the law office of Frank Weinberg & Black, P.L.,

 hereby enters an appearance as counsel for SUNSET REAL ESTATE, INC., in the

 underlying lawsuit, and requests that all future pleadings, discovery and correspondence

 be directed to the undersigned. The undersigned, pursuant to Fla. R. Jud. Admin.

 2.516(b)(1)(A), hereby designates the following primary e-mail addresses upon which

 electronic service in this proceeding must be directed:

                            Primary:      camirabile@fwblaw.net

                            Secondary: jwright@fwblaw.net

                               CERTIFICATE OF SERVICE

       I hereby certify that on June 29, 2021, I electronically filed the foregoing document

 with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is

 being served this day on all counsel of record identified on the Service List below via

 transmission of Notices of Electronic Filing generated by CM/ECF.
Case 1:21-cv-22108-JEM Document 7 Entered on FLSD Docket 06/29/2021 Page 2 of 2
 Johnson v. M.C. Energy, LLC
 Case No.: 0:19-cv-60893-KMW
 Notice of Appearance of Counsel
 Page 2

                                      Respectfully Submitted,

                                      BY:    /s/ Robert T. Slatoff
                                             Robert T. Slatoff, Esq.
                                             Florida Bar No. 816116
                                             Constantina A. Mirabile
                                             Florida Bar No. 90853
                                             Counsel for Defendant
                                             FRANK WEINBERG & BLACK, P.L.
                                             1875 N.W. Corporate Boulevard
                                             Suite 100
                                             Boca Raton, FL 33431
                                             Tel.: (561) 989-0700
                                             E-mail: rslatoff@fwblaw.net
                                             E-mail: camirabile@fwblaw.net
                                             E-mail: jwright@fwblaw.net


                                   SERVICE LIST

    DOUG LONGHINI v. SUNSET REAL ESTATE, INC. and STRANGE BEAST LLC
                        Case No. 1:21-cv-22108-JEM
            United States District Court, Southern District of Florida

   Anthony J. Perez, Esq.                   Robert T. Slatoff, Esq.
   Fla. Bar No.: 535451                     Fla. Bar No. 816116
   Beverly Virues                           Constantina A. Mirabile
   Fla. Bar No.: 123713                     Florida Bar No. 90853
   E-Mail: ajperez@lawgmp.com               E-Mail: rslatoff@fwblaw.net
   E-Mail: bvirues@lawgmp.com               E-Mail: camirabile@fwblaw.net
   GARCIA-MENOCAL & PEREZ P.L.              FRANK WEINBERG & BLACK, P.L.
   4937 S.W. 74th Court                     1875 N.W. Corporate Boulevard
   Miami, Florida 33155                     Suite 100
   Tel: (305) 553-3464                      Boca Raton, FL 33431
   Counsel for Plaintiff                    Tel.: (561) 989-0700
   Via CM/ECF                               Counsel for Defendant, Sunset Real
                                            Estate, Inc.
                                            Via CM/ECF
